   Case 3:17-cv-00601-MHL Document 187-1 Filed 03/21/20 Page 1 of 1 PageID# 2981




 From:      "Steven S. Biss" <stevenbiss@earthlink net>
 Date:      Saturday, March 07, 2020 8:25 PM
 To:        "Jason Goodman" <truth@crowdsourcethetruth.org>; "Terry C. Frank" <tcfrank@kaufcan.com>
 Cc:        "Robert Steele" <robert.david.steele.vivas@gmail.com>
 Attach:    Joint Proposed Final Pretrial Order - DRAFT - 3.7.20.pdf
 Subject:   Final Pretrial Order

Jason/Terry,

Attached in PDF is a draft of the Joint [Proposed] Final Pretrial Order, which is currently due to be filed
on 3/12.

Please review, and email me your respective sections in Word, so I can incorporate them in the
document. Also let me know if you have any changes or additions to the stipulations.


Steven S. Biss
(Virginia State Bar # 32972)
300 West Main Street, Suite 102
Charlottesville, Virginia 22903
Telephone (804) 501-8272
Facsimile: (202) 318-4098
Email: stevenbiss@earthlink.net
Email: stevensbiss@protonmail.ch
www.linkedin.com/in/steven-s-biss-6517037

IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the IRS, any tax
advice that may be contained in this communication (including any attachments) is not intended or
written to be used, and cannot be used, for the purpose of (i) avoiding any penalties under the Internal
Revenue Code or (ii) promoting, marketing or recommending to another party any transaction(s) or
tax-related matter(s) that may be addressed herein.

This communication (including any attachments) may contain legally privileged and confidential
information intended solely for the use of the intended recipient. If you are not the intended recipient,
immediately stop reading this email and delete it from your system.
